Citation Nr: 0907125	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-06 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records show that he 
complained of chronic back pain in February 1976 with no 
history of injury.  At that time, he had good range of motion 
without pain with good heel and toe strength.  Impression was 
urinary tract infection.  He later sustained injuries to his 
back in October 1976 and March 1978 after lifting heavy 
objects.  Examination in March 1978 revealed very limited 
movement when bending or walking with an impression of lower 
back strain.

The Veteran asserts that he has a current back disorder 
stemming from in-service back injuries.  Although the 
Veteran, as a lay person, has not been shown to be capable of 
making medical conclusions, he is competent to report the 
circumstances of an in-service accident.  However, there is 
nothing in the record to suggest that the Veteran is 
competent to render a medical opinion.  See Moray v. Brown, 5 
Vet. App. 211 (1993).  

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that VA must provide a medical examination in 
a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

In the present case, VA psychiatric treatment records note 
that the Veteran has complained of low back pain and service 
treatment records document in-service injury to the back with 
diagnoses of back strain.  In light of the foregoing, the 
Board concludes that the Veteran's claim must be remanded for 
a VA orthopedic examination to assess the current nature of 
any current back disorder, as well as any relationship 
between a current back disorder and the Veteran's active 
military service.  

In addition to the foregoing, the Board notes that the 
Veteran contends that VA outpatient treatment records from 
the Detroit, Michigan VA Medical Center (VAMC) from October 
2003 through May 2004 are outstanding, and not associated 
with his claims file.  Although the Veteran's file does 
contain VA treatment records from the Detroit VAMC during 
this period, the records within the claims file document 
psychiatric treatment only.  Therefore, the procurement of 
the Veteran's pertinent medical reports is required.  Where 
VA has constructive and actual knowledge of the availability 
of pertinent reports in the possession of the VA, an attempt 
to obtain those reports must be made.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Detroit 
VAMC and request copies of all of the 
Veteran's treatment records from 2003 
through the present.  If any of the 
pertinent records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the Veteran notified in writing.  

2.  Following the receipt of these 
records, if available, the RO should 
arrange for the Veteran to be scheduled 
for a VA orthopedic examination to 
determine the nature and etiology of 
any current back disorder.  The claims 
folder must be made available to the 
examiner for review and the examination 
report must indicate whether such 
review was accomplished, to include any 
records from the Detroit VAMC.  After 
examination and review of the claims 
folder, the examiner should address the 
following:

a)	Identify all current back 
disorders.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that any current 
disorder(s) is/are etiologically 
related to the Veteran's period 
of active service, to include the 
incidents in which the Veteran 
reported a back injury as a 
result of heavy lifting.  

The claims file must be made available to the 
examiner(s) and the examiner(s) should 
indicate in his/his report whether or not the 
claims file was reviewed.  A rationale for 
any opinion expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  The AMC should then readjudicate the 
claim for service connection in light of 
all of the evidence of record on the 
merits.  If the issue remains denied, the 
Veteran should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


